
	
		II
		112th CONGRESS
		1st Session
		S. 1605
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Kerry (for himself,
			 Mrs. Gillibrand,
			 Mr. Harkin, Mr.
			 Inouye, Mr. Merkley,
			 Mrs. Murray, Mr. Whitehouse, and Mr.
			 Coons) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Fair Housing Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Opportunities Made Equal Act
			 of 2011 or the HOME Act of 2011.
		2.Amending the Fair
			 Housing Act to prohibit certain discrimination
			(a)In
			 general
				(1)Section 804 of the
			 Fair Housing Act (42
			 U.S.C. 3604) is amended—
					(A)by inserting
			 actual or perceived before race, color each place
			 that term appears; and
					(B)by inserting
			 sexual orientation, gender identity, marital status, source of
			 income, after sex, each place that term appears.
					(2)Section 805 of the Fair Housing Act
			 (42 U.S.C.
			 3605) is amended—
					(A)by inserting actual or
			 perceived before race, color each place that term
			 appears; and
					(B)by inserting sexual orientation,
			 gender identity, marital status, source of income, after
			 sex, each place that term appears.
					(3)Section 806 of the Fair Housing Act
			 (42 U.S.C.
			 3606) is amended—
					(A)by inserting actual or
			 perceived before race, color; and
					(B)by inserting sexual orientation,
			 gender identity, marital status, source of income, after
			 sex,.
					(b)Prevention of
			 intimidationSection 901 of
			 the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended—
				(1)by inserting actual or
			 perceived before race, color each place that term
			 appears; and
				(2)by inserting sexual orientation (as
			 defined in section 802), gender identity (as so defined), marital status (as so
			 defined), source of income (as so defined) after sex,
			 each place that term appears.
				(c)DefinitionsSection
			 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by
			 adding at the end the following:
				
					(p)Gender identity means the
				gender-related identity, appearance, or mannerisms or other gender-related
				characteristics of an individual, with or without regard to the individual’s
				designated sex at birth.
					(q)Marital
				status has the same meaning given that term for purposes of the Equal
				Credit Opportunity Act.
					(r)Sexual
				orientation means homosexuality, heterosexuality, or bisexuality.
					(s)Source of
				income means the receipt of Federal, State, or local public assistance
				including medical assistance, or the receipt by a tenant or applicant of
				Federal, State, or local housing subsidies, including rental assistance under
				section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or other
				rental assistance or rental
				supplements.
					.
			3.Amending the Fair
			 Housing Act to extend the definition of discriminatory housing
			 practiceSection 802(f) of the
			 Fair Housing Act (42 U.S.C. 3602(f)) is amended to read as follows:
			
				(f)Discriminatory housing
				practice means an act that is unlawful under section 804, 805, 806, or
				818 of this title, whether occurring pre- or post-acquisition, and also
				includes a failure to comply with section 808(e)(5) of this title or a
				regulation issued to carry out section
				808(e)(5).
				.
		4.Amending the Fair
			 Housing Act definition of familial statusSection 802(k) of the Fair Housing Act
			 (42 U.S.C.
			 3602(k)) is amended to read as follows:
			
				(k)Familial status means one or
				more individuals (who have not attained the age of 18 years) residing
				with—
					(1)a parent, foster
				parent, or another person having legal or lawful physical custody of such
				individual or individuals; or
					(2)anyone standing in
				loco parentis of such individual or individuals.
					The
				protections afforded against discrimination on the basis of familial status
				apply to any person who is pregnant or in the process of securing legal custody
				of an individual who has not attained the age of 18
				years..
		5.Amending the Fair
			 Housing Act and the Equal Credit Opportunity Act to provide the Department of
			 Justice with pre-litigation subpoena power
			(a)Equal Credit
			 Opportunity ActSection
			 706(h) of the Equal Credit Opportunity Act (15 U.S.C. 1691e(h)) is
			 amended—
				(1)by striking
			 When a and inserting the following:
					
						(1)In
				generalWhen a
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Pre-litigation subpoena
				powerIf the Attorney General
				has reason to believe that any person may be in possession, custody, or control
				of any documentary material or information relevant to an investigation under
				this title, the Attorney General may, before commencing a civil action under
				paragraph (1), issue in writing and cause to be served upon the person, a civil
				investigative demand. The authority to issue and enforce civil investigative
				demands under this paragraph shall be identical to the authority of the
				Attorney General under section 3733 of title 31, United States Code, except
				that the provisions of that section relating to qui tam relators shall not
				apply.
						.
				(b)Fair Housing
			 ActSection 814(c) of the Fair Housing Act (42 U.S.C. 3614(c)) is
			 amended—
				(1)by striking
			 The Attorney General and inserting the following:
					
						(1)In
				generalThe Attorney
				General
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Civil
				investigative demandsIf the
				Attorney General has reason to believe that any person may be in possession,
				custody, or control of any documentary material or information relevant to an
				investigation under this title, the Attorney General may, before commencing a
				civil proceeding under this subsection, issue in writing and cause to be served
				upon the person, a civil investigative demand. The authority to issue and
				enforce civil investigative demands under this paragraph shall be identical to
				the authority of the Attorney General under section 3733 of title 31, United
				States Code, except that the provisions of that section relating to qui tam
				relators shall not
				apply.
						.
				6.Freedom from
			 discrimination in credit
			(a)Prohibition
			 against discrimination on account of sexual orientation or gender
			 identitySection 701(a)(1) of
			 the Equal Credit Opportunity Act (15 U.S.C. 1691(a)(1)) is amended—
				(1)by inserting actual or
			 perceived before race, color; and
				(2)by striking sex or and
			 inserting sex, sexual orientation, gender identity,.
				(b)DefinitionsSection 702 of the Equal Credit Opportunity
			 Act (15 U.S.C. 1691a) is amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (i), respectively;
				(2)by inserting after
			 subsection (e) the following:
					
						(f)The term
				gender identity means the gender-related identity, appearance, or
				mannerisms or other gender-related characteristics of an individual, with or
				without regard to the individual’s designated sex at
				birth.
						;
				and
				(3)by inserting
			 after subsection (g), as so redesignated, the following:
					
						(h)The term
				sexual orientation means homosexuality, heterosexuality, or
				bisexuality.
						.
				7.Amending the Fair
			 Housing Act so that discrimination in real estate-related transactions includes
			 the failure to make reasonable accommodations for people with
			 disabilitiesSection 805(a) of
			 the Fair Housing Act (42 U.S.C. 3605(a)) is amended by adding at the end the
			 following; For the purposes of this section, discrimination against a
			 person because of handicap includes the failure, in connection with a real
			 estate-related transaction, to make reasonable accommodations for such
			 person..
		8.Amending the Fair
			 Housing Act to change certain limitations on filing complaints and commencing
			 civil actions
			(a)Section
			 810Section 810(a)(1)(A)(i)
			 of the Fair Housing Act (42 U.S.C. 3610(a)(1)(A)(i)) is amended by inserting
			 after the first sentence the following: The failure to design and
			 construct a dwelling as required by section 804(f)(3)(C) shall be deemed to
			 continue until such time as the dwelling conforms to the requirements of that
			 section..
			(b)Section
			 813Section 813(a)(1)(A) of
			 the Fair Housing Act (42 U.S.C. 3613(a)(1)(A)) is amended by adding at the end
			 the following: The failure to design and construct a dwelling as
			 required by section 804(f)(3)(C) shall be deemed to continue until such time as
			 the dwelling conforms to the requirements of that section..
			
